DETAILED ACTION
Claims 1-21 are presented for examination. Claims 1, 11, and 20 stand currently amended. Claim 21 is new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2021 has been entered.
Response to Arguments
Applicant's remarks filed 1 March 2021 have been fully considered and Examiner’s response is as follows:
Regarding 101:
Applicant remarks page 9 further argues:
Applicant submits that generating geometry within a subdivision by initiating generative growing of the geometry at one or more boundaries of each subdivision based on a set of criteria cannot be performed by a human using pen and paper,
This argument is persuasive.
The Examiner agrees that the generative growing of geometry as claimed is unreasonably complex to be performed mentally in the human mind or with the aid of pen and paper. Accordingly, the §101 abstract idea rejection has been withdrawn.
Applicant’s other arguments regarding §101 are moot.

Regarding 102/103:
Applicant remarks page 16 argues:
Yang does not teach or suggest that the geometry in either the first type of volume or the second type of volume is generated by initiating generative growing of the geometry at one or more boundaries of each sub-function volume based on a set of criteria.
This argument is persuasive. However, Yang page 448 left column second paragraph discloses a lattice structure of “unit cell” elements which is within the scope of the “plurality of subdivisions” as now claimed. Under this new claim mapping, the Examiner is interpreting each element “unit cell” of the lattice structure as a respective subdivision.
Note: As a consequence, dependent claims 18-19 are now viewed as allowable over prior art. That is, the new claim mapping does not work when further considering the additional limitations of claim 18.
Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites “wherein the multi-objective solver implements at least one of a graphics processing unit (GPU) or an application specific integrated circuit (ASICs).” Specification paragraph 23 states: 
Client computing device 110 includes a processor 112, …. processor 112 could include one or more of a central processing unit (CPU), a graphics processing unit (GPU), and an application specific integrated circuit (ASICs).

There is no connection between the topology optimizer 226 and the GPU or ASICs of Specification paragraph 23. Specification paragraph 34 states “Component synthesizer 220 is a software module …. Component synthesizer 220 includes …, a topology optimizer 226.” This disclosure seems to imply that the topology optimizer is software and therefore the topology optimizer executing a multi-objective solver is an execution of software.
The Specification fails to disclose a software implementation of a hardware circuit. The Specification provides no disclosure of emulating or simulating a GPU or ASIC using a multi-objective solver as now claimed.
Therefore, the Specification fails to describe any multi-objective solver implementing any form of GPU or ASICs in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention of claim 21.
Claim Rejections - 35 USC § 112(b) – Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “wherein the multi-objective solver implements at least one of a graphics processing unit (GPU) or an application specific integrated circuit (ASICs).” It does not make sense for a multi-objective solver to be implementing a GPU or ASICs. While emulation and simulation of electronic circuits is known in the prior art these are not functions associated with a multi-objective solver. A multi-
Claim Rejections - 35 USC § 112(d) – Improper Dependency
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 recites “wherein generating the geometry within a given subdivision included in the plurality of subdivisions comprises initiating the generative design process generating of the geometry at one or more boundaries bordering the given subdivision.” However, as now amended claim 1 upon which claim 9 depends already recites “by initiating generative growing of the geometry at one or more boundaries of each subdivision ….” Thus, claim 1 already recites initiating generating of the geometry at the boundaries of each subdivision. Claim 1 has effectively incorporating the limitations of claim 9 and claim 9 now no longer further limits the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9, 11-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, S., et al. “A New Part Consolidation Method to Embrace the Design Freedom of Additive Manufacturing” J. Manufacturing Processes, vol. 20, pp. 444-449 (2015) [herein “Yang”] in view of US 2017/0024511 A1 Cheong, et al. [herein “Cheong”].
Claim 1 recites “1. A computer-implemented method for automatically designing mechanical assemblies.” See Yang page 447 figure 5.
Yang abstract second sentence discloses “[Additive Manufacturing (AM)] enabled part consolidation method promises a more effective way to achieve part count reduction and the ease of assembly compared with traditional Design for Manufacture and Assembly (DFMA) method.” Yang page 446 section 3 first paragraph lines 7-8 disclose “An assembly is a collection of two or more parts.” Yang page 446 figure 3 shows mechanical assemblies.
Claim 1 further recites “the method comprising: determining a first group of components included in a first mechanical assembly design based on a first set of criteria; generating a first volumetric region that encapsulates the first group of components.” Yang page 447 right column lines 1-4 disclose “Based on [Functional Surface (FS)], functional volume(FV) is defined as a geometry volume to link functional surfaces to form a solid to undertake desired performance requirements. As shown in Fig. 6a, FV is formed by the closed FS.” The functional volume is an identification of a group of components encapsulated by a first volumetric region. Whatever parts of the initial CAD model are encapsulated by the Functional Volume (FV) are the determined first group of components. The initial CAD model (see Yang figure 5) is a first mechanical assembly design.
Here, the “first set of criteria” can be anything under BRI so the Examiner is choosing the Functional Surface (FS) and Functional Requirements (FR) as the first criteria. Yang page 447 left column section 3.2 discloses “Functional surface (FS) is defined as a set of surfaces which can fulfill certain FRs.”
Claim 1 further recites “identifying a first generative area within the first volumetric region based on a second set of criteria.” Yang page 448 left column lines 3-7 disclose “After initial analysis, 
Here, the “second set of criteria” can be anything under BRI so the Examiner is choosing the stress analysis as the second criteria. Alternatively, Yang page 447 right column second paragraph discloses “Other surfaces such as manufacturing surfaces and assembly surfaces are discarded.” Discarding other non-FS is a criteria of not including components not from the first group of components.
Claim 1 further recites “subdividing the first generative area into a first plurality of subdivisions.” Yang page 448 left column last paragraph discloses “of elements in a certain lattice unit cell.” Each element, or unit cell, is a respective subdivision, i.e. meshing, of the generative area.
Claim 1 further recites “generating, via a multi-objective solver, geometry within each subdivision included in the first plurality of subdivisions to form a first consolidated component by initiating generative growing of the geometry at one or more boundaries of each subdivision based on a third set of criteria.” Yang page 448 left column second paragraph discloses “topology optimization based heterogeneous lattice structure design method is used.” Yang page 448 left column second paragraph continues “the mapping function f is defined as: [equation (3)].” Obtaining the optimal density of elements in the lattice unit cells is generating respective geometry within each subdivision.
Yang page 448 right column first full paragraph discloses “Based on this mapping function, the optimal thickness distribution of lattice structure is calculated.” The optimal thickness distribution is growing the respective thicknesses at each respective lattice element. The boundaries separating each respective unit cell define the respective subdivision and the density distribution defines whether or not the respective boundaries for that element define the density for the element (whether or not the element is removed or not removed and remaining as a part of the lattice structure). The resulting “optimized heterogeneous lattice structure is obtained” (Yang page 448 right column first paragraph) is the formed consolidated component. The respective boundaries of the respective elements define the lattice structure which is generated. These boundaries are respective borders for the corresponding unit cells.

Yang does not explicitly disclose a multi-objective solver; however, in analogous art of additive manufacturing part design, Cheong paragraph 50 teaches “Multi-objective solver 306 is configured to iteratively solve one or more objective functions to generate, adjust, and optimize various structural and functional attributes of system model 308.” Cheong paragraph 50 lines 11-16 teach:
In doing so, multi-objective solver 306 performs various component-level optimizations to generate geometry for each individual component of system model 308, relative to local objectives, constraints, and boundary conditions associated with each such component and relative to other components in the overall system.
The component-level optimization corresponds with optimizing a particular subdivision of the overall system. Each local objective, constraint, and boundary conditions associated with each component is respective criteria.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang and Cheong. One having ordinary skill in the art would have found motivation to use component-level optimization with a multi-objective solver into the computer aided design optimization system of Yang for the advantageous purpose so “the entire system can be optimized relative to system-level design objectives.” See Cheong paragraph 13.
Claim 1 further recites “and replacing the first group of components with the first consolidated component to generate a modified mechanical assembly design.” Yang page 447 figure 5 shows the result of the method is “Redesigned Structure.” The redesigned structure is a replacement of the initial CAD model with the consolidated parts of the redesigned structure. The redesigned structure is a modified mechanical assembly design.
Claim 1 further recites “wherein the modified mechanical assembly design is mechanically simpler than the first mechanical assembly design.” Yang abstract second sentence discloses “[Additive Manufacturing (AM)] enabled part consolidation method promises a more effective way to achieve part count reduction and the ease of assembly compared with traditional Design for Manufacture and Assembly (DFMA) method.” A consolidated part and a part with part count reduction is a mechanically simpler design.
2. The computer-implemented method of claim 1, wherein the first set of criteria indicates that each component included in the first group of components should be coupled to at least one other component included in the first group of components.” Yang page 447 right column lines 1-4 disclose “Based on [Functional Surface (FS)], functional volume(FV) is defined as a geometry volume to link functional surfaces to form a solid to undertake desired performance requirements. As shown in Fig. 6a, FV is formed by the closed FS.” Linking functional surfaces is coupling at least one other component that should be included in the first group of components (the FV).
Claim 3 further recites “3. The computer-implemented method of claim 1, wherein the second set of criteria indicates that the first generative area does not include any components included in the first mechanical assembly design that are not included in the first group of components.” Yang page 447 right column second paragraph discloses “Other surfaces such as manufacturing surfaces and assembly surfaces are discarded.” Discarding other non-FS is a criteria of not including components not from the first group of components.
Claim 4 further recites “4. The computer-implemented method of claim 1, wherein the third set of criteria includes a first set of design criteria and a first set of engineering criteria.” Yang page 447 figure 5 shows “Design Specification (DS)” including the “Performance requirements”; and “Process Constraints.” The Design Specification (DS) are design criteria. The Process constraints, such as the manufacturing constraints, assembly constraints, and standardization constraints, are a set of engineering criteria.
Yang page 448 left column last paragraph equation (3) mapping function is related to the various design specifications of Yang figure 5 discussed above as Yang page 448 left column second paragraph teaches equation (3) is for the purpose of “improve the functional performance.” Thus the third criteria of equation (3) includes the respective design specifications discussed immediately above including the design criteria and engineering criteria.
Claim 5 further recites “5. The computer-implemented method of claim 4, wherein the first set of design criteria includes a first set of functions describing the dynamic behavior of the first mechanical assembly design and the first set of functions includes at least one of an objective function and a constraint function.” From the above list of alternatives the Examiner is selecting “an objective function.”
Yang page 447 figure 5 Design Specification (DS) include Functional Requirements (FR) and Performance Requirements (PRs). The functional requirements are a set of functions describing the dynamic behavior of the mechanical assembly. The performance of the PRs is an objective function for the designed structure.
Claim 6 further recites “6. The computer-implemented method of claim 4, wherein the first set of engineering criteria includes a first set of functions related to producing the first mechanical assembly design, and the first set of functions includes at least one of an objective function and a constraint function.” From the above list of alternatives the Examiner is selecting “constraint function.”
Yang page 447 figure 5 shows “Process Constraints.” The process constraints are a set of engineering criteria related to producing the assembly design. The process constraints are constraint functions.
Claim 7 further recites “7. The computer-implemented method of claim 1, wherein subdividing the first generative area into a plurality of subdivisions comprises placing a set of boundaries within the first generative area according to a subdivision strategy that indicates a position and an orientation for each boundary included in the set of boundaries.” Yang page 448 left column last paragraph discloses “unit cell” of the lattice. Yang page 448 figure 9(e) shows “homogeneous lattice structure” which has a meshing/gridding of the structure into elements. Subdividing the functional volumes into elements of a certain unit size is a strategy for subdividing the volume into respective elements with corresponding element boundary positions and orientations.
Claim 8 further recites “8. The computer-implemented method of claim 1, further comprising identifying a first non-generative area within the first volumetric region based on the second set of criteria, wherein the second set of criteria indicates that the first non-generative area includes one or more components included in the first mechanical assembly design that are not included in the first group of components.” Yang page 448 left column lines 3-7 disclose “After initial analysis, functional volumes are further categorized into two categories. The volumes whose stress is relatively 
The stress analysis is the second criteria.
Claim 9 further recites “9. The computer-implemented method of claim 1, wherein generating the geometry within a given subdivision included in the plurality of subdivisions comprises initiating the generating of the geometry at one or more boundaries bordering the given subdivision.” Yang page 448 left column second paragraph discloses “topology optimization based heterogeneous lattice structure design method is used.” Yang page 448 left column second paragraph continues “the mapping function f is defined as: [equation (3)].” Obtaining the optimal density of elements in the lattice unit cells is generating respective geometry within each subdivision.
Yang page 448 right column first full paragraph discloses “Based on this mapping function, the optimal thickness distribution of lattice structure is calculated.” The optimal thickness distribution is growing the respective thicknesses at each respective lattice element. The boundaries separating each respective unit cell define the respective subdivision and the density distribution defines whether or not the respective boundaries for that element define the density for the element (whether or not the element is removed or not removed and remaining as a part of the lattice structure). The resulting “optimized heterogeneous lattice structure is obtained” (Yang page 448 right column first paragraph) is the formed consolidated component. The respective boundaries of the respective elements define the lattice structure which is generated. These boundaries are respective borders for the corresponding unit cells.
Claim 11 further recites “11. A non-transitory computer-readable medium storing program instructions that, when executed by a processor.” Yang abstract line 9 discloses “an initial CAD model” which stands for a Computer-Aided Design (CAD) model.
But Yang does not explicitly disclose a storage medium or processor; however, in analogous art of additive manufacturing part design, Cheong paragraph 35 teaches “Client 110 includes processor 112, and memory 116, coupled together.” Memory is computer-readable medium.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang and Cheong. One having ordinary skill in the art would have found motivation to use a computer to implement the computer aided design optimization system of Yang for the advantageous purpose of performing the design optimization as a CAD tool. See Cheong paragraphs 3, 5, and 10.
Claim 11 further recites “cause the processor to automatically design mechanical assemblies.” See Yang page 447 figure 5.
Yang abstract second sentence discloses “[Additive Manufacturing (AM)] enabled part consolidation method promises a more effective way to achieve part count reduction and the ease of assembly compared with traditional Design for Manufacture and Assembly (DFMA) method.” Yang page 446 section 3 first paragraph lines 7-8 disclose “An assembly is a collection of two or more parts.” Yang page 446 figure 3 shows mechanical assemblies.
Claim 11 further recites “by performing the steps of: determining a first group of components included in a first mechanical assembly design based on a first set of criteria; generating a first volumetric region that encapsulates the first group of components.” Yang page 447 right column lines 1-4 disclose “Based on [Functional Surface (FS)], functional volume(FV) is defined as a geometry volume to link functional surfaces to form a solid to undertake desired performance requirements. As shown in Fig. 6a, FV is formed by the closed FS.” The functional volume is an identification of a group of components encapsulated by a first volumetric region. Whatever parts of the initial CAD model are encapsulated by the Functional Volume (FV) are the determined first group of components. The initial CAD model (see Yang figure 5) is a first mechanical assembly design.
Here, the “first set of criteria” can be anything under BRI so the Examiner is choosing the Functional Surface (FS) and Functional Requirements (FR) as the first criteria. Yang page 447 left column section 3.2 discloses “Functional surface (FS) is defined as a set of surfaces which can fulfill certain FRs.”
Claim 11 further recites “identifying a first generative area within the first volumetric region based on a second set of criteria.” Yang page 448 left column lines 3-7 disclose “After initial analysis, 
Here, the “second set of criteria” can be anything under BRI so the Examiner is choosing the stress analysis as the second criteria. Alternatively, Yang page 447 right column second paragraph discloses “Other surfaces such as manufacturing surfaces and assembly surfaces are discarded.” Discarding other non-FS is a criteria of not including components not from the first group of components.
Claim 11 further recites “subdividing the first generative area into a first plurality of subdivisions.” Yang page 448 left column last paragraph discloses “of elements in a certain lattice unit cell.” Each element, or unit cell, is a respective subdivision, i.e. meshing, of the generative area.
Claim 11 further recites “generating, via a multi-objective solver, geometry within each subdivision included in the first plurality of subdivisions to form a first consolidated component by initiating generative growing of the geometry at one or more boundaries of each subdivision based on a third set of criteria.” Yang page 448 left column second paragraph discloses “topology optimization based heterogeneous lattice structure design method is used.” Yang page 448 left column second paragraph continues “the mapping function f is defined as: [equation (3)].” Obtaining the optimal density of elements in the lattice unit cells is generating respective geometry within each subdivision.
Yang page 448 right column first full paragraph discloses “Based on this mapping function, the optimal thickness distribution of lattice structure is calculated.” The optimal thickness distribution is growing the respective thicknesses at each respective lattice element. The boundaries separating each respective unit cell define the respective subdivision and the density distribution defines whether or not the respective boundaries for that element define the density for the element (whether or not the element is removed or not removed and remaining as a part of the lattice structure). The resulting “optimized heterogeneous lattice structure is obtained” (Yang page 448 right column first paragraph) is the formed 
Here, the “third set of criteria” can be anything under BRI so the Examiner is choosing the mapping function of equation (3) as the criteria.
Yang does not explicitly disclose a multi-objective solver; however, in analogous art of additive manufacturing part design, Cheong paragraph 50 teaches “Multi-objective solver 306 is configured to iteratively solve one or more objective functions to generate, adjust, and optimize various structural and functional attributes of system model 308.” Cheong paragraph 50 lines 11-16 teach:
In doing so, multi-objective solver 306 performs various component-level optimizations to generate geometry for each individual component of system model 308, relative to local objectives, constraints, and boundary conditions associated with each such component and relative to other components in the overall system.
The component-level optimization corresponds with optimizing a particular subdivision of the overall system. Each local objective, constraint, and boundary conditions associated with each component is respective criteria.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang and Cheong. One having ordinary skill in the art would have found motivation to use component-level optimization with a multi-objective solver into the computer aided design optimization system of Yang for the advantageous purpose so “the entire system can be optimized relative to system-level design objectives.” See Cheong paragraph 13.
Claim 11 further recites “and replacing the first group of components with the first consolidated component to generate a modified mechanical assembly design.” Yang page 447 figure 5 shows the result of the method is “Redesigned Structure.” The redesigned structure is a replacement of the initial CAD model with the consolidated parts of the redesigned structure. The redesigned structure is a modified mechanical assembly design.
Claim 11 further recites “wherein the modified mechanical assembly design is mechanically simpler than the first mechanical assembly design.” Yang abstract second sentence discloses “[Additive Manufacturing (AM)] enabled part consolidation method promises a more effective way to achieve part count reduction and the ease of assembly compared with traditional Design for Manufacture 
Dependent claims 12-16 are substantially similar to claims 2-6 above and are rejected for the same reasons.
Claim 17 further recites “17. The non-transitory computer-readable medium of claim 11, wherein the step of subdividing the first generative area into a plurality of subdivisions comprises placing a set of boundaries within the first generative area according to a subdivision strategy that indicates a position and an orientation for each boundary included in the set of boundaries.” Yang page 448 left column last paragraph discloses “unit cell” of the lattice. Yang page 448 figure 9(e) shows “homogeneous lattice structure” which has a meshing/gridding of the structure into elements. Subdividing the functional volumes into elements of a certain unit size is a strategy for subdividing the volume into respective elements with corresponding element boundary positions and orientations.
Claim 17 further recites “and further comprising the step of identifying a first non-generative area within the first volumetric region based on the second set of criteria, wherein the second set of criteria indicates that the first non-generative area includes one or more components included in the first mechanical assembly design that are not included in the first generative area.” Yang page 448 left column lines 3-7 disclose “After initial analysis, functional volumes are further categorized into two categories. The volumes whose stress is relatively high will be filled with solid material, and those functional volumes whose stress is relatively low will filled with lattice structure.” The function volumes FV with low stress are identified generative areas within the volumetric region. The volumes of high stress are non-generative areas. Specifically, filling the high stress volumes with solid material is indicating those volumes are non-generative and a lattice will not be generated for those solid fill volumes.
The stress analysis is the second criteria.
Claim 20 recites “20. A system for automatically designing mechanical assemblies.” See Yang page 447 figure 5.
Yang abstract second sentence discloses “[Additive Manufacturing (AM)] enabled part consolidation method promises a more effective way to achieve part count reduction and the ease of assembly compared with traditional Design for Manufacture and Assembly (DFMA) method.” Yang page 
Claim 20 further recites “comprising: a memory storing a design engine; and a processor.” Yang abstract line 9 discloses “an initial CAD model” which stands for a Computer-Aided Design (CAD) model.
But Yang does not explicitly disclose a storage medium or processor; however, in analogous art of additive manufacturing part design, Cheong paragraph 35 teaches “Client 110 includes processor 112, input/output (I/O) devices 114, and memory 116, coupled together.” Memory is computer-readable medium.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang and Cheong. One having ordinary skill in the art would have found motivation to use a computer to implement the computer aided design optimization system of Yang for the advantageous purpose of performing the design optimization as a CAD tool. See Cheong paragraphs 3, 5, and 10.
Claim 20 further recites “that, when executing the design engine, is configured to perform the steps of: determining a first group of components included in a first mechanical assembly design based on a first set of criteria, generating a first volumetric region that encapsulates the first group of components.” Yang page 447 right column lines 1-4 disclose “Based on [Functional Surface (FS)], functional volume(FV) is defined as a geometry volume to link functional surfaces to form a solid to undertake desired performance requirements. As shown in Fig. 6a, FV is formed by the closed FS.” The functional volume is an identification of a group of components encapsulated by a first volumetric region. Whatever parts of the initial CAD model are encapsulated by the Functional Volume (FV) are the determined first group of components. The initial CAD model (see Yang figure 5) is a first mechanical assembly design.
Here, the “first set of criteria” can be anything under BRI so the Examiner is choosing the Functional Surface (FS) and Functional Requirements (FR) as the first criteria. Yang page 447 left column section 3.2 discloses “Functional surface (FS) is defined as a set of surfaces which can fulfill certain FRs.”
identifying a first generative area within the first volumetric region based on a second set of criteria.” Yang page 448 left column lines 3-7 disclose “After initial analysis, functional volumes are further categorized into two categories. The volumes whose stress is relatively high will be filled with solid material, and those functional volumes whose stress is relatively low will filled with lattice structure.” The function volumes FV with low stress are identified generative areas within the volumetric region. The volumes of high stress are non-generative areas.
Here, the “second set of criteria” can be anything under BRI so the Examiner is choosing the stress analysis as the second criteria. Alternatively, Yang page 447 right column second paragraph discloses “Other surfaces such as manufacturing surfaces and assembly surfaces are discarded.” Discarding other non-FS is a criteria of not including components not from the first group of components.
Claim 20 further recites “subdividing the first generative area into a first plurality of subdivisions.” Yang page 448 left column last paragraph discloses “of elements in a certain lattice unit cell.” Each element, or unit cell, is a respective subdivision, i.e. meshing, of the generative area.
Claim 20 further recites “generating, via a multi-objective solver, geometry within each subdivision included in the first plurality of subdivisions to form a first consolidated component by initiating generative growing of the geometry at one or more boundaries of each subdivision based on a third set of criteria.” Yang page 448 left column second paragraph discloses “topology optimization based heterogeneous lattice structure design method is used.” Yang page 448 left column second paragraph continues “the mapping function f is defined as: [equation (3)].” Obtaining the optimal density of elements in the lattice unit cells is generating respective geometry within each subdivision.
Yang page 448 right column first full paragraph discloses “Based on this mapping function, the optimal thickness distribution of lattice structure is calculated.” The optimal thickness distribution is growing the respective thicknesses at each respective lattice element. The boundaries separating each respective unit cell define the respective subdivision and the density distribution defines whether or not the respective boundaries for that element define the density for the element (whether or not the element is removed or not removed and remaining as a part of the lattice structure). The resulting “optimized 
Here, the “third set of criteria” can be anything under BRI so the Examiner is choosing the mapping function of equation (3) as the criteria.
Yang does not explicitly disclose a multi-objective solver; however, in analogous art of additive manufacturing part design, Cheong paragraph 50 teaches “Multi-objective solver 306 is configured to iteratively solve one or more objective functions to generate, adjust, and optimize various structural and functional attributes of system model 308.” Cheong paragraph 50 lines 11-16 teach:
In doing so, multi-objective solver 306 performs various component-level optimizations to generate geometry for each individual component of system model 308, relative to local objectives, constraints, and boundary conditions associated with each such component and relative to other components in the overall system.
The component-level optimization corresponds with optimizing a particular subdivision of the overall system. Each local objective, constraint, and boundary conditions associated with each component is respective criteria.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang and Cheong. One having ordinary skill in the art would have found motivation to use component-level optimization with a multi-objective solver into the computer aided design optimization system of Yang for the advantageous purpose so “the entire system can be optimized relative to system-level design objectives.” See Cheong paragraph 13.
Claim 20 further recites “and replacing the first group of components with the first consolidated component to generate a modified mechanical assembly design.” Yang page 447 figure 5 shows the result of the method is “Redesigned Structure.” The redesigned structure is a replacement of the initial CAD model with the consolidated parts of the redesigned structure. The redesigned structure is a modified mechanical assembly design.
Claim 20 further recites “wherein the modified mechanical assembly design is mechanically simpler than the first mechanical assembly design.” Yang abstract second sentence discloses “[Additive Manufacturing (AM)] enabled part consolidation method promises a more effective way to achieve part count reduction and the ease of assembly compared with traditional Design for Manufacture 
Claim 21 further recites “21. The computer-implemented method of claim 1, wherein the multi-objective solver implements at least one of a graphics processing unit (GPU) or an application specific integrated circuit (ASICs).” For purposes of compact prosecution the Examiner is interpreting the claim phrase “objective solver implements” as “objective solver is implemented by”.
Yang does not explicitly disclose processor; however, in analogous art of additive manufacturing part design, Cheong paragraph 35 lines 5-8 teaches “Processor 112 could be, for example, a central processing unit (CPU), a graphics processing unit (GPU), an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), and so forth.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang and Cheong. One having ordinary skill in the art would have found motivation to use a computer to implement the computer aided design optimization system of Yang for the advantageous purpose of performing the design optimization as a CAD tool. See Cheong paragraphs 3, 5, and 10.
Dependent Claim 10
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Cheong as applied to claims 1 and 11 above, and further in view of US 2019/0138673 A1 Roberts, et al. [herein “Roberts”].
Claim 10 further recites “10. The computer-implemented method of claim 1, further comprising: evaluating a first objective function based on the first consolidated component to generate a first result, wherein the first objective function is included in the third set of criteria and comprises a mathematical expression that should be minimized.” Yang page 447 figure 5 and left column first paragraph discloses “In the second step, structure optimization methods are applied to newly generated design space to achieve better performance such as lighter weight, better heat dispatch or dynamic properties under the requirements of performance.” Yang page 448 left column second 
But Yang does not explicitly disclose an objective function; however, in analogous art of additive manufacturing based topology optimization of a CAD design, Roberts paragraph 47 teaches “With [topology optimization (TO)], the system picks a combination of mesh element densities and solves for the objective function, and then derives a new combinations of densities, iterating until it reaches an optimal combination of densities.”
Roberts paragraph 47 lines 6-7 teach “minimizing material usage and maximizing part strength.” Minimizing material usage is minimizing a mathematical expression corresponding to the objective function. Alternatively, the objective function can be either minimized or maximized and it would have been obvious to one of ordinary skill in the art to select a minimization because it is obvious to choose from among a small finite number of solutions with a reasonable expectation of success. See MPEP §2143(I).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang and Roberts. One having ordinary skill in the art would have found motivation to use topology optimization with an objective function into the system of optimized part consolidation for the advantageous purpose of to reach an optimal combination of mesh element densities. See Roberts paragraph 47 last sentence.
Claim 10 further recites “evaluating the first objective function based on the first group of components to generate a second result.” Roberts paragraph 47 teaches “With [topology optimization (TO)], the system picks a combination of mesh element densities and solves for the objective function, and then derives a new combinations of densities, iterating until it reaches an optimal combination of densities.” Solving for the objective function is evaluating an objective function.
Claim 10 further recites “and determining that the second result is greater than the first result, thereby indicating that the first consolidated component minimized the mathematical expression, wherein the first group of components is replaced by the first consolidated component upon determining that the second result is greater than the first result.” Roberts paragraph 47 teaches “With [topology optimization (TO)], the system picks a combination of mesh until it reaches an optimal combination of densities.” Reaching an optimal combination with repeated solving of the objective function is replacing designs until the optimal combination is reached. The combination being optimal is the objective function being evaluated as better than the previous combination (i.e. the second result is greater/worse than the first result).
Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Yang, S., et al. “A New Part Consolidation Method to Embrace the Design Freedom of Additive Manufacturing” J. Manufacturing Processes, vol. 20, pp. 444-449 (2015) [herein “Yang”] page 448 left column teaches dividing functional volumes into two types for those filled with lattice and those filled with solid material. Determining the type of functional volume is one type of subdivision but the resulting types of subdivision do not subsequently perform generative growing from the boundaries thereof as claimed. Yang page 448 left column second column teaches a lattice structure of “unit cell” and elements which discretize the lattice structure into respective subdivisions. As discussed above this lattice structure subdivision determines the subsequent generative growing of geometry based on the boundaries of each respective element which is either removed or not. However, in regard to this second interpretation of subdivision and the lattice structure unit cells, Yang fails to teach performing a second subdivision to do a second generating of geometry and comparing the results between the two subdivisions.
US 2019/0138673 A1 Roberts, et al. [herein “Roberts”] paragraph 47 last sentence teaches “With [Topology Optimization (TO)], the system picks a combination of mesh element densities and solves for the objective function, and then derives a new combinations of densities, iterating until it reaches an optimal combination of densities.” However, each iteration of the topology optimization uses the same mesh element boundaries for the iterative calculating of densities using the objective function. That is, Robert’s fails to teach performing a second subdivision along with a first subdivision which meets the 
US 2017/0024511 A1 Cheong, et al. [herein “Cheong”] teaches a combination of system level optimization and component level optimization. Cheong paragraphs 58-59 teach using a multi-objective solver to generate multiple alternative designs. These different designs have different shapes; however, the different geometry is not a second subdivision performing a second generating of geometry – it is a second resulting design.
US 2019/0056715 A1 Subramaniyan, et al. [herein “Subramaniyan”] paragraphs 28 and 29 teach a topology optimization and shape optimization to refine a design based on stress information. Subramaniyan paragraphs 46-47 teaches combining the topological and shape optimization with various machine learning models as generative models for determining a “starting seed shape” design. Subramaniyan fails to teach a second plurality of subdivisions and second generating of geometry with comparing the two generated geometries of the respective consolidated components as claimed.
None of the references taken either alone or in combination with the prior art of record disclose “generating geometry within each subdivision included in the second plurality of subdivisions based on the third set of criteria to form a second consolidated component; and comparing the first consolidated component to the second consolidated component based on the third set of criteria” in combination with the remaining elements and features of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        18 March 2021